Fourth Court of Appeals
                                San Antonio, Texas
                                        March 25, 2014

                                      No. 04-13-00681-CV

                    IN THE INTEREST OF O.L.R.M., Minor Child,

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-10434
                       Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       The Appellee’s Opposed Third Motion to Extend Time to File Brief is GRANTED. The
appellee’s brief is due on March 27, 2014.

                                                               PER CURIAM


ATTESTED TO:___________________________
                    Keith E. Hottle
                    Clerk of Court